         Case 19-03024-hdh Doc 26 Filed 11/16/20                Entered 11/16/20 13:08:34           Page 1 of 7




The following constitutes the ruling of the court and has the force and effect therein described.



Signed November 16, 2020                                               United States Bankruptcy Judge
______________________________________________________________________
                                 UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

     In re:                              §
                                         §
     Richard Rodriguez and               §
     Susan M. Rodriguez,                 §           Case No. 18-33830-hdh7
                                         §
                 Joint Debtors.          §
     ____________________________________§_________________________________________
     Spencer Naquin,                     §
                                         §
                 Plaintiff,              §
     v.                                  §           Adv. No. 19-03024
                                         §
     Richard Rodriguez,                  §
                                         §
                 Defendant.              §
                                         §

                          FINDINGS OF FACT AND CONCLUSIONS OF LAW

              Spencer Naquin (the “Plaintiff”) has filed complaints against Terra Elizabeth Rodriguez1

     and Richard Rodriguez2 seeking determinations that the defendants are liable for barratry pursuant


     1
       Plaintiff’s First Amended Original Complaint Requesting Determination of Dischargeability of a Debt [Adversary
     Proceeding No. 19-03015, Docket No. 13].
     2
      Plaintiff’s First Amended Original Complaint Requesting Determination of Dischargeability of a Debt [Adversary
     Proceeding No. 19-03024, Docket No. 12].
                                                            1
    Case 19-03024-hdh Doc 26 Filed 11/16/20                  Entered 11/16/20 13:08:34            Page 2 of 7




to Texas Government Code § 82.0651(c) and that the Plaintiff’s resulting claims are

nondischargeable pursuant to 11 U.S.C. §§ 523(a)(2)(A) and 523(a)(6).

           The adversary proceedings against the two defendants were consolidated for pretrial

matters and trial due to the prevalence of common issues of fact and law.3 A Joint Pre-Trial Order

was entered in the consolidated proceeding with regard to both complaints,4 and trial was held on

November 2, 2020, after which, this Court took the matter under advisement.

           The following are the Court’s Findings of Fact and Conclusions of Law, issued pursuant

to Rule 52 of the Federal Rules of Civil Procedure, as made applicable in adversary proceedings,

by Federal Rule of Bankruptcy Procedure 7052.5

                                      JURISDICTION AND VENUE

           This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

The matters in this Adversary Proceeding are core matters under 28 U.S.C. § 157(b)(2)(B) and (I),

as the Adversary Proceeding involves allowance or disallowance of claims against the estate and

determinations as to the dischargeability of particular debts. Venue for this Adversary Proceeding

is proper pursuant to 28 U.S.C. § 1409(a).

                                            FINDINGS OF FACT

           The Plaintiff was involved in a car accident on March 24, 2015 and was taken by

ambulance to a hospital where he received treatment. Following the accident, the Plaintiff did not

initiate contact with an attorney to seek legal assistance.


3
 See Order Granting Consolidation [Adversary Proceeding No. 19-03015, Docket No. 19; Adversary Proceeding No.
19-03024, Docket No. 18].
4
    Joint Pre-Trial Order [Adversary Proceeding No. 19-03015, Docket No. 40].
5
 Any Finding of Fact that more properly should be construed as a Conclusion of Law shall be considered as such, and
vice versa.
                                                         2
 Case 19-03024-hdh Doc 26 Filed 11/16/20               Entered 11/16/20 13:08:34         Page 3 of 7




        On April 2, 2015, the Plaintiff received a voicemail on his work phone (the “Voicemail”)

from an unidentified female caller concerning the Plaintiff engaging the Law Office of Jeremy C.

Anderson, P.C. (“Anderson Law”) for legal representation in connection with property damage

and personal injury claims arising from the car accident.

        Immediately after receiving the Voicemail, the Plaintiff stepped out of his office to call the

number left by the female caller on the Voicemail. The Plaintiff used his cellular phone to make

this call (the “Return Call”), and the Return Call was answered by a female the Plaintiff believes

to have been the same person that left him the Voicemail.

        It is important to note that it is still unclear who left the Voicemail or answered the Return

Call. Neither the caller who left the Voicemail for the Plaintiff nor the female with whom the

Plaintiff spoke with immediately thereafter on the Return Call identified themself by name, but

the Plaintiff testified that the callers on the Voicemail and the Return Call claimed to be associated

with Anderson Law. Both Terra Rodriguez and Richard Rodriguez were employees of Anderson

Law on April 2, 2015, but both testified that they were not the unidentified party and do not know

who it was. There was some suggestion during the examination of Richard Rodriguez that the

phone number for the Return Call may belong to another individual who is not a party to this

lawsuit, but Richard Rodriguez claimed to have never spoken to that individual. Terra Rodriguez

did testify at trial, but the Plaintiff did not inform the Court after her testimony whether he believed

her voice was the same voice he heard on the Voicemail and the Return Call.

        In any event, during the Return Call, the Plaintiff understood that he was speaking to

someone with Anderson Law and was given information about getting assistance with injuries or

losses following his accident. During the Return Call, the Plaintiff was asked if he would like for


                                                   3
    Case 19-03024-hdh Doc 26 Filed 11/16/20           Entered 11/16/20 13:08:34        Page 4 of 7




Richard Rodriguez to call the Plaintiff to give the Plaintiff more detail about how the process

would work, and the Plaintiff answered “yes.”

          About an hour after the conclusion of the Return Call, Richard Rodriguez called the

Plaintiff. There is some dispute as to the content of their conversation. The Plaintiff testified that

during his call with Richard Rodriguez, they discussed how Anderson Law could help with the

Plaintiff’s medical care, damage to the Plaintiff’s vehicle, and any damages the Plaintiff may have

from lost wages or pain and suffering. Richard Rodriguez testified that their conversation mostly

dealt with the Plaintiff’s desire to obtain letters of protection for medical providers. Following

their conversation, Richard Rodriguez sent the Plaintiff several documents to sign, including an

Authorization to Release Patient Information, a Limited Power of Attorney, and an Engagement

Agreement with Anderson Law. The Plaintiff signed and returned these documents.

          During the legal representation, Anderson Law filed a claim against the Plaintiff’s

automobile insurer for personal injury protection benefits and was able to recover $2,500 for the

Plaintiff, from which Anderson Law retained a contingent fee in the amount of $833.33. The

Plaintiff subsequently terminated Anderson Law.

          Terra Rodriguez6 and Richard Rodriguez7 each filed their own bankruptcy case in

November of 2018, and the Plaintiff has asserted claims against them for barratry and sought a

determination that those claims are nondischargeable.




6
    Case No. 18-33727.
7
    Case No. 18-33830.
                                                  4
 Case 19-03024-hdh Doc 26 Filed 11/16/20             Entered 11/16/20 13:08:34         Page 5 of 7




                                   CONCLUSIONS OF LAW

       The criminal prohibition of barratry is codified in section 38.12 of the Texas Penal Code.

A person commits an offense if, with intent to obtain an economic benefit, the person solicits

employment, either in person or by telephone, for himself or another or accepts or agrees to accept

money or anything of value to solicit employment. Section 38.01 of the Texas Penal Code states:

       In this chapter:

       ....

       (11) “Solicit employment” means to communicate in person or by telephone with
       a prospective client or a member of the prospective client’s family concerning
       professional employment within the scope of a professional’s license, registration,
       or certification arising out of a particular occurrence or event, or series of
       occurrences or events, or concerning an existing problem of the prospective client
       within the scope of the professional’s license, registration, or certification, for the
       purpose of providing professional services to the prospective client, when neither
       the person receiving the communication nor anyone acting on that person’s behalf
       has requested the communication. . . .

Section 82.0651 of the Texas Government Code also imposes civil liability for prohibited barratry.

The statute contains the following provisions:

       (a) A client may bring an action to void a contract for legal services that was
       procured as a result of conduct violating Section 38.12(a) or (b), Penal Code, or
       Rule 7.03 of the Texas Disciplinary Rules of Professional Conduct of the State Bar
       of Texas, regarding barratry by attorneys or other persons, and to recover any
       amount that may be awarded under Subsection (b). . . .

       (b) A client who prevails in an action under Subsection (a) shall recover from any
       person who committed barratry: (1) all fees and expenses paid to that person under
       the contract; (2) the balance of any fees and expenses paid to any other person under
       the contract, after deducting fees and expenses awarded based on a quantum meruit
       theory as provided by Section 82.065(c); (3) actual damages caused by the
       prohibited conduct; (4) a penalty in the amount of $10,000; and (5) reasonable and
       necessary attorney’s fees.

       ....

       (e) This section shall be liberally construed and applied to promote its underlying
       purposes, which are to protect those in need of legal services against unethical,
                                                 5
 Case 19-03024-hdh Doc 26 Filed 11/16/20             Entered 11/16/20 13:08:34      Page 6 of 7




        unlawful solicitation and to provide efficient and economical procedures to secure
        that protection.

The elements of a civil barratry claim are solicitation and procurement of a contract for legal

services through conduct violating section 38.12(a) or (b) of the Texas Penal Code or Rule 7.03 of

the Texas Disciplinary Rules of Professional Conduct. Rule 7.03 prohibits a lawyer from paying

or offering to pay a non-lawyer for soliciting prospective clients. The civil barratry statute

recognizes that non-attorneys can commit barratry.

        With regard to Terra Rodriguez, the Plaintiff has not satisfied the solicitation element of

barratry because the Plaintiff has not shown by a preponderance of the evidence that Terra

Rodriguez left the Voicemail for the Plaintiff or spoke to the Plaintiff on the Return Call. Since

the evidence does not support a finding that Terra Rodriguez ever communicated with the Plaintiff

prior to the time he signed the Engagement Letter with Anderson Law, she cannot be held liable

for barratry.

        With regard to Richard Rodriguez, the evidence does show that Richard Rodriguez spoke

with the Plaintiff on the phone prior to the time the Plaintiff signed the Engagement Letter with

Anderson Law, but the Plaintiff has not shown by a preponderance of the evidence that Richard

Rodriguez ever solicited employment. Even if the Plaintiff’s testimony regarding the content of

his conversation with Richard Rodriguez is accurate, the conversation could only constitute the

solicitation of employment if neither the person receiving the communication nor anyone acting

on that person’s behalf has requested the communication. In this case, the testimony was that the

Plaintiff did request the communication from Richard Rodriguez. During the Return Call, the

Plaintiff was asked if he would like for Richard Rodriguez to call him to give him more detail

about how the process would work, and the Plaintiff answered “yes.”

                                                 6
 Case 19-03024-hdh Doc 26 Filed 11/16/20              Entered 11/16/20 13:08:34         Page 7 of 7




       This is not to say that barratry did not occur at all. Indeed, the facts appear to generally

support a barratry claim, but at least on this record, the elements of barratry have not been satisfied

specifically as to Terra Rodriguez or Richard Rodriguez.

       For these reasons, the Court concludes that the Plaintiff does not have a claim against Terra

Rodriguez or Richard Rodriguez for barratry. Since there are no underlying claims, it is not

necessary to discuss whether such claims would be dischargeable in bankruptcy, though the Court

notes that it is far from clear what the outcome of the dischargeability determination would have

been if the Plaintiff had prevailed on the barratry claims. Because of the nature of the offense and

the composition of the monetary award under the barratry statute, barratry claims are a somewhat

awkward fit for sections 523(a)(2)(A) and 523(a)(6) of the Bankruptcy Code, but it is not clear

that they do not fit. Nevertheless, the Court does not reach the dischargeability issue in this ruling,

and judgment will be entered in favor of the Terra Rodriguez and Richard Rodriguez.

                     ###End of Findings of Fact and Conclusions of Law###




                                                  7
